Case: 11-10766     Document: 00511952798         Page: 1     Date Filed: 08/10/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2012
                                     No. 11-10766
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DELORIS PHILLIPS,

                                                  Plaintiff-Appellant

v.

UNITED PARCEL SERVICE,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                for the Northern District of Texas, Dallas Division
                              No. 3:10-CV-01197-G


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        We affirm for essentially the reasons stated by the district court.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.